Exhibit 17 Alden Media Holdings, LLC c/o Alden Global Capital 885 Third Aveuuc New York, NY 10022 September 27, 2010 VIA FACSIMILE JS Acquisition, LLC c/o James A. Strain Taft Stettinius & Hollister LLP One Indiana Square, Suite 3500 Indianapolis, Indiana 46204 Facsimile: (317) 713-3699 Re.Notice of Termination of Securities Purchase Agreement Ladies and Gentlemen: Reference is made to the Securities Purchase Agreement (the “Purchase Agreement”), dated as of May 24,2010, by and among Alden Global Distressed Opportunities Master Fund, L.P., Alden Global Value Recovery Master Recovery Master Fund, L.P., Alden Media Holdings, LLC, JS Acquisition, LLC and Jeffrey H. Smulyan, as amended to date. Capitalized terms used but not defined herein shall have the meaning ascribed thereto in the Purchase Agreement. In light of the failure to satisfy the conditions set forth in Sections 6.3 (Tender Conditions) and 6.5 (Articles Amendments) of the Purchase Agreement by the close of business on September 24, 2010, pursuant to Section 8.1(c) of the Purchase Agreement notice is hereby given that the Purchase Agreement is hereby terminated effective immediately, and the Purchase Agreement shall hereafter be of no further force or effect. For avoidance of doubt, the provisions of the Purchase Agreement which by their terms survive such termination shall remain in full force and effect. Very truly yours, Alden Media Holdings, LLC By: /s/Jim Plohg Name: Jim Plohg Title: Vice President cc: James M. Dubin (via facsimile - (212) 757-3990) Kelley D. Parker (via facsimile - (212) 757-3990) 1
